DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-2, 4-15, and 18-21 are pending.
	Claims 3 and 16-17 are cancelled.


Allowable Subject Matter
Claims 1-2, 4-15, and 18-21 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	LeMoing et al. U.S. Patent Pub. US 2014/0305525 A1 discloses a valve controller with a valve stem sensor that provides a reading of the position of the valve disc, a sensor for reading solenoid movements, a user input device for performing specific functions, and a memory unit for storing operating parameters. Jakobsen et al. U.S. Patent No. US 8915480 B2 discloses hydraulic pilot valves used to move actuators mechanically coupled to valve bodies. Knappe et al. U.S. Patent No. US 4483360 discloses a valve and actuator mechanism including a passage that connects two pipe sections through adjacent lower and upper valve seats allowing passage between the two pipe sections by opening and closing the valves..

Independent Claims 1, 14, and 15:
obtaining a first sensor reading from the first sensor when the actuator is de-energized by the first pilot valve, wherein the first sensor reading comprises a first parameter value, 
obtaining a second sensor reading from the first sensor when the actuator is energized by the first pilot valve, wherein the second sensor reading comprises a second parameter value, and
obtaining a third sensor reading from the first sensor when the actuator is energized by the second pilot valve, wherein the third sensor reading comprises a third parameter value; 
obtaining a fourth sensor reading from the second sensor when the actuator is de-energized by the third pilot valve, wherein the fourth sensor reading comprises a fourth parameter value,

Independent Claim 20:
obtaining a first sensor reading from the first sensor when the actuator is de-energized by the first pilot valve, wherein the first sensor reading comprises a first parameter value, 
obtaining a second sensor reading from the first sensor when the actuator is energized by the first pilot valve, wherein the second sensor reading comprises a second parameter value, and
obtaining a third sensor reading from the first sensor when the actuator is energized by the second pilot valve, wherein the third sensor reading comprises a third parameter value; 
determining that an error condition is fulfilled whenever the first pilot valve is activated before the initiation of the setup process,

Independent Claim 21:
obtaining a first sensor reading from the first sensor when the actuator is de-energized by the first pilot valve, wherein the first sensor reading comprises a first parameter value, 
obtaining a second sensor reading from the first sensor when the actuator is energized by the first pilot valve, wherein the second sensor reading comprises a second parameter value, and
obtaining a third sensor reading from the first sensor when the actuator is energized by the second pilot valve, wherein the third sensor reading comprises a third parameter value; 
determining that an error condition is fulfilled whenever one or more sensor readings of the first sensor indicate a change in position of the first disc before the initiation of the setup process


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119